           Case 2:21-cv-00392-JAM-DMC Document 11 Filed 04/09/21 Page 1 of 2


 1   Nareshwar S. Virdi (#293715)
     ACQUEST LAW
 2   3838 Watt Avenue, Bldg. F-600
     Sacramento, CA 95821
 3   Telephone: (916) 378-0259
     Facsimile: (844) 277-4734
 4   nvirdi@acquestlaw.com

 5   Attorneys for Plaintiff
     John Brown.
 6

 7                                UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
                                                    )   Case No. 2:21-cv-00392-JAM-DMC
10                                                  )
                                                    )   STIPULATION AND ORDER TO
11   JOHN BROWN,                                    )   CONTINUE THE DEFENDANT UNITED
                                                    )   RENTALS (NORTH AMERICA) INC.’S
12                   Plaintiff,                     )   MOTION TO DISMISS AND TO
                                                    )   ESTABLISH PLAINTIFF JOHN BROWN’S
13          vs.                                     )   DEADLINE TO RESPOND TO THE
                                                    )   MOTION
14   TAKEUCHI MFG. CO. (U.S.), LTD, et al.          )
                                                    )   Action Filed: March 3, 2021
15                   Defendant(s).                  )
                                                    )   Date: May 18, 2021
16                                                  )   Time: 1:30 PM
                                                    )   Dept: Courtroom 6, 14th Floor
17                                                  )
                                                    )
18
            WHEREAS, on April 1, 2021, Defendant UNITED RENTALS (NORTH AMERICA)
19
     INC. (hereinafter “United Rentals”) filed a motion to dismiss under FRCP Rule 12(b)(6);
20
            WHEREAS, Plaintiff JOHN BROWN’S response is due on April 15, 2021;
21
            WHEREAS, the Plaintiff and United Rentals are in agreement to continue the date of
22
     motion and the corresponding response date;
23
            WHEREAS, the Plaintiff and United Rentals have met and conferred regarding the
24
     motion to dismiss;
25
                     ACCORDINGLY, IT IS SO STIPULATED, by and between the parties and
26
     through their counsel, as follows:
27
            1.      United Rentals Motion to Dismiss be continued to June 22, 2021 or thereafter;
28
                                          1           2:21-CV-00392-JAM-DMC
        STIPULATION AND ORDER TO CONTINUE THE DEFENDANT UNITED RENTALS
       (NORTH AMERICA) INC.’S MOTION TO DISMISS AND TO ESTABLISH PLAINTIFF
                JOHN BROWN’S DEADLINE TO RESPOND TO THE MOTION
           Case 2:21-cv-00392-JAM-DMC Document 11 Filed 04/09/21 Page 2 of 2


 1          2.     Plaintiff’s deadline to respond to the motion to dismiss is June 1, 2021.

 2
     Dated: April 6, 2021                                           ACQUEST LAW
 3

 4

 5                                                                /S/ Nareshwar Singh Virdi
                                                                    Nareshwar S. Virdi
 6                                                                Attorneys for Plaintiff
                                                                         John Brown
 7

 8
     Dated: April 6, 2021                                       GORDON & REES LLP
 9

10

11                                                          _/S/ Russell M. Mortyn
                                                                  Russell M. Mortyn
12                                                             Attorneys for Defendants
13                                                        United Rentals (North America) Inc.

14

15          IT IS SO ORDERED.

16

17   Dated: April 8, 2021                        /s/ John A. Mendez
                                                 THE HONORABLE JOHN A. MENDEZ
18
                                                 UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28
                                          2           2:21-CV-00392-JAM-DMC
        STIPULATION AND ORDER TO CONTINUE THE DEFENDANT UNITED RENTALS
       (NORTH AMERICA) INC.’S MOTION TO DISMISS AND TO ESTABLISH PLAINTIFF
                JOHN BROWN’S DEADLINE TO RESPOND TO THE MOTION
